            Case 3:20-cv-01291-VLB Document 1 Filed 09/02/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT

                              DISTRICT OF CONNECTICUT


SANDRA CASTILLO                               :
                                              :
v.                                            :
                                              :
SWIFT TRANSPORTATION SERVICES,                :
LLC, SWIFT TRANSPORTATION                     :
COMPANY OF ARIZONA, SWIFT                     :
SERVICES HOLDINGS, INC.,
KNIGHT-SWIFT TRANSPORATION                    :
HOLDINGS, INC. AND                            :
HECTOR HERNANDEZ                              :       SEPTEMBER 2, 2020

                                  NOTICE OF REMOVAL

       To the United States District Court for the District of Connecticut:

       Pursuant to 28 U.S.C. §§ 1441 and 1446, the defendants, Hector Hernandez,

Swift Transportation Services LLC, Swift Transportation Company of Arizona, Swift

Services Holdings Inc., and Knight-Swift Transportation Holdings, Inc., hereby give

notice that they have removed this action from the Superior Court of Connecticut,

Judicial District of New Britain, for the following reasons:

       1.      The plaintiff commenced the instant action against the undersigned

defendants, Hector Hernandez, Swift Transportation Services LLC, Swift Transportation
Company of Arizona, Swift Services Holdings Inc., and Knight-Swift Transportation

Holdings, Inc., by service of a Summons and Complaint dated August 3, 2020. On

August 3, 2020, service was made on the defendants by way of in hand delivery to

Gary Scappini, Agent for Service, and on August 4, 2020 by certified mail.

       2.      The action was returned to Superior Court for the Judicial District of New

Britain on August 7, 2020.

       3.      The above-described action is a civil action and is one which may be
removed to the Court by the petitioner, defendants therein, pursuant to the provisions of
            Case 3:20-cv-01291-VLB Document 1 Filed 09/02/20 Page 2 of 4




28 U.S.C. § 1441 and 28 U.S.C. § 1332 in that the plaintiff, Sandra Castillo, is a citizen

of Michigan, the defendant, Hector Hernandez, is a citizen of the State of Connecticut

and the defendants, Swift Transportation Services LLC, Swift Transportation Company

of Arizona, Swift Services Holdings Inc., and Knight-Swift Transportation Holdings, Inc.,

are Arizona corporations with their principal place of business in Arizona.

       4.      The plaintiff’s complaint Statement of Demand states that the legal interest

or property in demand is greater than $15,000.00 exclusive of interest and costs. The

plaintiff claims numerous injuries, some or all of which she claims may be permanent in

nature. These injuries include a comminuted, displaced and depressed tibial plateau

fracture of the left leg and displaced tuberosity fracture of the left shoulder, emotional

distress and associated physical pain and suffering. She also claims to have suffered a

loss on income and loss of earning capacity and additionally claims to have incurred

bills and expenses for medical care and treatment and therapy and states she will likely

incur such additional expenses in the future. Due to the nature of these injuries and the

fact that some or all may be permanent in nature and because the plaintiff claims loss of

income and loss of earning capacity and additionally claims her ability to enjoy life’s

pleasures has been severely diminished and will be similarly affected in the future, the

amount in controversy in this case is greater than $75,000.

       5.      Attached hereto, in compliance with 28 U.S.C. §1446(a), are complete and

accurate copies of the process and pleadings received by the defendant as follows:

(a) Summons; (b) Complaint; and (c) a statement of amount in demand.

       6.      The defendants deny all the plaintiff's allegations of damages and liability.

       7.      Accordingly, this Court has original jurisdiction of this action under 28

U.S.C. § 1332 because there is complete diversity of citizenship between the plaintiff

and the defendants and the amount in controversy is greater than $75,000.
          Case 3:20-cv-01291-VLB Document 1 Filed 09/02/20 Page 3 of 4




       WHEREFORE, the petitioners pray that the above action now pending in

Superior Court at 20 Franklin Square, New Britain, Connecticut, be removed therefrom

to this Court.

                                          DEFENDANTS,
                                          SWIFT TRANSPORTATION SERVICES,
                                          LLC, SWIFT TRANSPORTATION
                                          COMPANY OF ARIZONA, SWIFT
                                          SERVICES HOLDINGS, INC., KNIGHT-
                                          SWIFT TRANSPORATION HOLDINGS,
                                          INC. AND HECTOR HERNANDEZ


                                          By_/s/ Christopher M. Vossler__
                                            Christopher M. Vossler
                                             ct00373
                                            Howd & Ludorf, LLC
                                            65 Wethersfield Avenue
                                            Hartford, CT 06114-1121
                                            Ph: (860) 249-1361
                                            Fax: (860) 249-7665
                                            E-mail: cvossler@hl-law.com
          Case 3:20-cv-01291-VLB Document 1 Filed 09/02/20 Page 4 of 4




                                      CERTIFICATION

         This is to certify that on September 2, 2020, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of
this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing
system or by mail to anyone unable to accept electronic filing as indicated on the Notice
of Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.

Thomas P. Cella, Esquire
Howard, Kohn, Sprague & Fitzgerald, LLP
237 Buckingham Street
P.O. Box 261798
Hartford, CT 06126-1798


                                               /s/ Christopher M. Vossler
                                               Christopher M. Vossler
